         Case 3:20-cv-00231-BSM Document 8 Filed 10/09/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

CHRISTOPHER R. MILLER                                                       PLAINTIFF

v.                         CASE NO. 3:20-CV-00231-BSM

KEVIN MOLDER, et al.                                                     DEFENDANTS

                                        ORDER

      After careful review of the record, United States Magistrate Judge Jerome T.

Kearney’s recommended dispositions [Doc. No. 6] is adopted. Miller’s amended complaint

[Doc. No. 5] is dismissed without prejudice. An in forma pauperis appeal from an order and

judgement dismissing this case would not be taken in good faith. 28 U.S.C. section

1915(a)(3).

      IT IS SO ORDERED this 9th day of October, 2020.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
